Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is an Allowance in response to a RCE filed 12/6/21, in which claims 1 and 14 were amended.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Pate on 12/15/21.
	Application is changed as follows:

Change claim 1, lines 18-19 from “or more incident beams, additional energy patterning system, and the image relay to the powder bed," to – or more incident beams, and an additional energy patterning system; –.

Change claim 14, last two lines from “with the one or more incident beams, additional energy patterning system, and the image relay to the powder bed," to – with the one or more incident beams, and an additional energy patterning system. –.

Allowable Subject Matter
Claims 1-4, 14-15 and 21-22 are allowed.
The following is a statement of the reasons for the indication of allowable subject matter:  It is deemed novel and unobvious over the prior art, including the prior art to Heugel (US 2005/0263932), Grewell et al (US 2004/0200812), Kito (JP 2001235801), Hall (US 2018/0154484), Stonesmith et al (US 2007/0077323) and Keremes et al (US 2013/0101746).  None of the closest prior art references including these teach or suggest, either alone or in combination:  a rejected energy handling unit configured to reuse the rejected energy, the rejected energy handling unit comprising one or more relays configured to transfer at least a portion of the rejected energy to one or more of an electricity generator, a thermal management system, beam shaping objects configurable to homogenize the rejected energy with the one or more incident beams, and an additional energy patterning system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAMES SANDERS/Primary Examiner, Art Unit 1743